Citation Nr: 1613186	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-23 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hand disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from April 1989 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In June 2013, the Veteran testified during a hearing before the undersigned, by videoconference, at the RO.  
 
In October 2013, the Board remanded this matter for further development.  


FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, his drinking in service cannot be disassociated from his service-connected PTSD. 

2. The Veteran's residuals of evulsion and isolation injury of dorsum to the left hand, to include scar, from his in-service motor vehicle accident (MVA), resulted from his service-connected PTSD-induced alcohol abuse.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for residuals of injury to the left hand, to include scar, from his in-service MVA, developed secondary to service-connected PTSD, manifested by symptoms of alcohol abuse, have been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board is granting service connection for residuals of a left hand injury.  As this decision is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Residuals of Injury to Dorsum of the Left Hand

The Veteran asserts that his in-service MVA, while driving under the influence of alcohol, resulted from his service-connected PTSD induced alcohol abuse.  In a June 2006 Administrative Decision, VA found that the Veteran's action involving the in-service MVA was willful misconduct, because the Veteran was intoxicated and proceeded to undertake a task for which he was not qualified to do at the time, due to his alcohol consumption.

The record is clear that the Veteran injured his left hand in service. Service treatment records document that in September 1991, the Veteran was involved in a motor vehicle accident. An October 1991 hospital discharge report documents that the Veteran's car had overturned and he had caught his left hand outside of the car exterior, dragging it on the pavement. The provider noted that the Veteran had a significant avulsion on the dorsal aspect of the hand, over the carpal-metacarpal joint. He received a diagnosis of MVA with abrasion and skin loss, dorsum left hand. He received local wound care and occupational therapy instruction and evulsion. October and November 1991 records document that the Veteran received physical therapy for his hand to improve active range of motion and wrist and grip strength. His November 1991 separation examiner noted that the Veteran had a left hand closure scar, on the dorsal aspect.

The record is also clear that following service, the Veteran continued to have problems with his left hand, at least some of which are left hand injury residuals from his in-service MVA.

The Veteran has been diagnosed with various left hand disorders. In October 2001, a VA medical provider diagnosed the Veteran with left C7, 8 radiculopathy and mild left carpal tunnel syndrome. 

VA medical records from 2006 document that the Veteran received treatment for the left hand. A February 2006 record noted findings of intermittent pain, and numbness of the left arm, mostly positional resolving with change of position. EMG in 2001 reported left radiculopathy and mild carpal tunnel syndrome. The provider noted that the wrist pain was possibly secondary to an old accident. Also, the Veteran had a large irregular mass on the dorsum of the left hand, which the Veteran reported having for a long time. The examiner noted that the etiology was unclear. A July 2006 VA medical provider diagnosed the Veteran with left dorsal hand mass and probable invasive extensor tenosynovitis. Later records document that the Veteran had the mass removed from the dorsal part of his left hand; he received ganglion cyst surgery. (November 2006 VA medical record). 

In an August 2005 VA examination, a VA examiner noted the Veteran's in-service evulsion laceration injury and found that the Veteran had a one-half small egg size lump on the dorsum of the proximal left hand. The VA examiner diagnosed the Veteran with residuals of evulsion and isolation injury of dorsum of left hand.  

A December 2013 VA hand examiner diagnosed the Veteran with status post chronic residual of excision of ganglion cyst of the dorsum of left hand, as well as, history of dorsum of left hand abrasion after a MVA. The VA examiner also noted findings regarding a scar of the dorsum of the left hand. The examiner found that the dorsum of the left hand's condition was not a result of service, as the incident did not occur in the line of the Veteran's duty. 

The Board has considered that, pursuant to 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs." VA regulations define the frequent use of drugs to the point of addiction as willful misconduct, but also note that "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin." 38 C.F.R. § 3.301(c)(3) (2015). 

The U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability. Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  In this case, a December 2013 VA psychiatric examiner noted that the Veteran had a long medical history showing PTSD, as well as, alcohol dependence secondary to military trauma. Following evaluation of the claims file, and interview with the Veteran, the examiner found that "it does appear at least as likely as not that Alcohol Dependence is the result of self-medicating behavior secondary to Post Traumatic Stress Disorder." 

The December 2013 VA psychiatric opinion makes clear that the Veteran's alcohol abuse was a symptom of his service-connected PTSD. Thus, the Board finds that the Veteran's alcohol abuse was not the result of willful misconduct, but was a symptom of his service-connected PTSD. 

While there is a VA medical opinion that concluded that the left hand injury residuals are unrelated to service, that opinion did not address the secondary service connection element. As such, the December 2013 VA hand examination is not probative as to the determinative issue in this case. 

Accordingly, the most competent and probative evidence of record supports finding that the Veteran's residuals of left hand injury, from an in-service MVA, are related to his service-connected PTSD-induced alcohol abuse. Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of a left hand injury, from in-service MVA. 

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for residuals of left hand injury, to include scar, from in-service MVA, is granted.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


